Citation Nr: 0832958	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-20 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to basic eligibility for nonservice-connected 
death pension benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active duty from February 1974 to July 
1975.  He died in June 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision in which the 
Department of Veterans Affairs Regional Office (RO) in 
Newark, New Jersey.  


FINDING OF FACT

The appellant was not married to the veteran at the time of 
his death.  


CONCLUSION OF LAW

The legal criteria for basic eligibility for 
nonservice-connected death pension have not been satisfied.  
38 U.S.C.A. §§ 1521, 1541 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 
3.6, 3.15, 3.16, 3.17 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A surviving spouse of a veteran can establish basic 
eligibility for nonservice-connected death pension under 
certain circumstances.  The term "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j) (2007).  

In the present case, the appellant admits that she and the 
veteran had not married.  See, e.g., June 2008 hearing 
transcript (T.) at 2-3.  Rather, she asserts that she was-in 
essence if not in fact-the veteran's wife because they lived 
together for approximately 25 years prior to his death, he 
helped to raise her son, and she took care of him (including 
attending to his basic needs) when he was sick.  See, e.g., 
T. at 3-8.  According to the appellant's recent testimony, 
the Social Security Administration (SSA) has recognized her 
as the veteran's surviving spouse and, as such, has granted 
her a portion of the veteran's benefits.  T. at 11-12.  

Further review of the claims folder indicates, however, that 
in January 2005 another woman, "Esmaria S.," - the 
veteran's last name - contacted the RO and identified herself 
as the veteran's widow.  She advised that she was working and 
that her income exceeded the pension limit.  Additionally, 
she informed RO personnel that "another individual may try 
and claim . . . nonservice-connected death pension on [the] 
veteran's account . . . [and] that [that] individual is not 
married to [the] veteran."  On the VA Form 119, Report Of 
Contact, which acknowledged this conversation, RO personnel 
noted that the current appellant had already filed a claim.  

Included in the claims folder is a copy of a certificate 
verifying a March 3, 1979, marriage between the veteran and 
"Maria A.."  In July 1982, the veteran authorized VA to 
review and discuss his pension claim in the presence of the 
person accompanying him - "Maria S." - his last name.  In 
an October 1983 claim for benefits, the veteran stated that 
his only marriage was to "Maria O." on March 3, 1978, and 
that the marriage had not been terminated.  Indeed, the 
claims folder contains no divorce decree.  

The appellant has admitted that she was not married to the 
veteran at any time during his life time.  The claims folder 
contains evidence that the veteran had married another woman.  
No evidence has been received indicating that the veteran and 
his wife had divorced.  Under these circumstances, the Board 
must conclude that the appellant in the present appeal was 
not married to the veteran at the time of his demise.  She 
cannot, therefore, be considered his surviving spouse.  
38 C.F.R. § 3.1(j) (2007).  As such, eligibility for 
nonservice-connected death pension benefits must be denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In this case, VCAA notice is not required because the issue 
presented is solely one of statutory interpretation and/or 
the claim is barred as a matter of law.  See Smith v. Gober, 
14 Vet. App. 227, 230 (2000) (claim that a Federal statute 
provides for payment of interest on past-due benefits), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 
537 U.S. 821 (2002); see also VAOPGCPREC 5-2004 (June 23, 
2004) (in which the VA General Counsel held that the notice 
requirements of the VCAA are inapplicable where, as here, 
undisputed facts render a claimant ineligible for the benefit 
sought and further factual development could not lead to an 
award).  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting him, or her, in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to the claimant's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1)  competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2)  evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3)  an indication that the 
disability or symptoms may be associated with service; and 
(4)  whether there otherwise is sufficient competent medical 
evidence  of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The VA General Counsel has held that the duty to assist 
provisions of the VCAA are inapplicable where, as here, 
undisputed facts render a claimant ineligible for the benefit 
sought and further factual development could not lead to an 
award.  VAOPGCPREC 5-2004 (June 23, 2004).  


ORDER

As basic eligibility for nonservice-connected death pension 
has not been established, entitlement to such benefits is 
denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


